DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	On 06/08/2021, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  The 06/08/2021 response has been entered.
Summary of Response
3.	The 06/08/2021 response includes: (a) a terminal disclaimer with respect to U.S. Patent No. 10,353,516; (b) claims 1-2 and 15-16 are currently amended; (c) claims 3 and 17 are previously presented; (d) claims 4-14 and 18-20 are original; and (e) the grounds for rejection set forth in the 02/09/2021 office action are traversed.  Claims 1-20 are currently pending and an office action on the merits follows.
Response to Arguments
4.	Applicant’s arguments filed 06/08/2021 with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made based on previously-cited U.S. Patent Pub. No. 2011/0175671 A1 to Reynolds in view of new prior art reference U.S. Patent Pub. No. 2013/0314109 A1 to Kremin et al..  
Drawing Objection
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 4’s following limitations: “an index of refraction of the second conductive material is the same as an index of refraction of the first conductive material”.
(ii)	Claim 6’s following limitations: “wherein the second conductive material and the first conductive material are a same material”.
(iii)	Claim 7’s following limitations: “wherein the first floating conductor comprises a mesh pattern of the second conductive material”.
(iv)	Claim 11’s following limitations: “a set of floating dummy pixels disposed on the second layer of the second conductive material in one or more repeating patterns”.
(v)	Claim 13’s following limitations: “wherein the width of each of the plurality of floating conductors has substantially the same width as a width of each of a plurality of branches of the third electrode”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Specification Objections
6.	The specification is objected to because line 5 of paragraph 0036 of the 07/12/2019 originally filed specification needs to be changed from “411” to “421” to conform to what is shown in figure 4A.  Appropriate correction is required.
7.	The specification is objected to because lines 3-4 of paragraph [0053] of the 07/12/2019 originally filed specification needs to be changed from “electrodes formed on a first layer 901” to “electrodes formed in a first layer 901” to conform to what is shown in figure 9B.  Appropriate correction is required.
8.	The specification is objected to because line 5 of paragraph [0053] of the 07/12/2019 originally filed specification needs to be changed from “[o]n a second layer 902, a transparent or semi-transparent substrate 906 can be formed” to “[i]n a second layer 902, a transparent or semi-transparent substrate 906 can be formed” to conform to what is shown in figure 9B.  Appropriate correction is required.

10.	The specification is objected to because lines 5-6 of paragraph [0058] of the 07/12/2019 originally filed specification needs to be changed from “floating conductive segments are formed on a third layer of ITO (e.g., the configurations shown in Figs. 9C and 9D)” to “floating conductive segments are formed in a third layer of ITO (e.g., the configurations shown in Figs. 9C and 9D)” to conform to what is shown in Figs. 9C and 9D and described in paragraphs 0056-0057 of the specification.  Appropriate correction is required.
Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0175671 A1 to Reynolds in view of U.S. Patent Pub. No. Kremin et al. (“Kremin”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 1, Reynolds discloses a touch sensor panel (FIGs. 8A, 8B; ¶¶0081-0085) comprising:
	a first layer(802, 803)(FIGs. 8A, 8B; ¶0084) of a first conductive material (FIGs. 8A, 8B: 802, 803; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0067, especially – “ITO”, 0085) including a plurality of electrically isolated electrodes(802s, 803s)(FIGs. 8A, 8B; ¶0082) including a first electrode(802)(FIGs.  having a first width(802’s vertical width)(FIGs. 8A: 802; ¶0082) and a second electrode(803)(FIGs. 8A, 8B; ¶0082) having a second width(803’s vertical width)(FIGs. 8A: 803; ¶0082), the first electrode(802)(FIGs. 8A, 8B; ¶0082) configured to be driven with a stimulation signal for touch sensing (FIG. 8A: 802; ¶¶0025, 0084); and
	a second layer(801)(FIGs. 8A, 8B; ¶0084) of a second conductive material (FIGs. 8A, 8B: 801; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0067, especially – “ITO”, 0085) including a first floating conductor(801)(FIGs. 8A, 8B; ¶0084), wherein the first floating conductor(801)(FIGs. 8A, 8B; ¶0084) includes
		a first portion(portion of 801 overlapping 802)(FIGs. 8A, 8B; ¶0084) of the first floating conductor(801)(FIGs. 8A, 8B; ¶0084) formed over less than a full first width(802’s vertical width)(FIGs. 8A: 802; ¶0082) of the first electrode(802)(FIGs. 8A, 8B; ¶0082), and
		a second portion(portion of 801 overlapping 803)(FIGs. 8A, 8B; ¶0084)  of the first floating conductor(801)(FIGs. 8A, 8B; ¶0084) formed over less than a full second width(803’s vertical width)(FIGs. 8A: 803; ¶0082) of the second electrode(803)(FIGs. 8A, 8B; ¶0082).
	Reynolds does not expressly disclose each of the first electrode and the second electrode configured to be driven with a stimulation signal for touch sensing.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Kremin discloses each of the first electrode(420, 890: CSA) and the second electrode(420, 890: CSB) configured to be driven with a stimulation signal for touch sensing (FIGs. 4A, 5A, 7, 8E: XI; ¶¶0048, 0054, 0059-0060, 0064, especially – “the voltage potential of the low-impedance current input terminal XI the same as that of the voltage input terminal Yv, functions as a driver circuit to the sensor circuit 420”, 0075).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Reynolds with Kremin to provide a touch sensor panel that senses touch inputs more accurately “by improving the water rejection possibilities and touch coordinate resolution” (¶0037).

claim 2, Reynolds discloses wherein a third portion(portion of 801 overlapping gap between 802 and 803)(FIGs. 8A, 8B; ¶¶0082, 0084) of the first floating conductor(801)(FIGs. 8A, 8B; ¶0084) is formed over a gap(gap between 802 and 803)(FIGs. 8A, 8B; ¶0082) between the first electrode(802)(FIGs. 8A, 8B; ¶0082) and the second electrode(803)(FIGs. 8A, 8B; ¶0082); and
	wherein the first portion(portion of 801 overlapping 802)(FIGs. 8A, 8B; ¶0084), the third portion(portion of 801 overlapping gap between 802 and 803)(FIGs. 8A, 8B; ¶¶0082, 0084), and the second portion(portion of 801 overlapping 803)(FIGs. 8A, 8B; ¶0084) of the first floating conductor(801)(FIGs. 8A, 8B; ¶0084) are arranged along a first axis(FIGs. 8A, 8B: 801; ¶0084)(horizontal axis).

	As to claim 3, Reynolds and Kremin teach wherein: the first electrode is configured to be capacitively coupled to the first floating conductor and configured for self-capacitance touch sensing (Reynolds: FIGs. 8A, 8B: 801, 802; ¶0043, 0082, 0084; Kremin: FIGs. 4A, 5A, 7, 8E: 420, 890: CSA, XI; ¶¶0048, 0054, 0059-0060, 0064); and the second electrode is configured to be capacitively coupled to the first floating conductor and configured for self-capacitance touch sensing (Reynolds: FIGs. 8A, 8B: 801, 803; ¶0043, 0082, 0084; Kremin: FIGs. 4A, 5A, 7, 8E: 420, 890: CSB, XI; ¶¶0048, 0054, 0059-0060, 0064).
	The motivation to combine Kremin is set forth above for claim 1.

	As to claim 4, Reynolds discloses wherein:
	the first conductive material comprises a transparent or semi-transparent conductive material (FIGs. 8A, 8B: 802, 803; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0085);
	the second conductive material comprises a transparent or semi-transparent conductive material (FIGs. 8A, 8B: 801; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0085); and
	an index of refraction of the second conductive material (FIGs. 8A, 8B: 801; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0085) is the same as an index of refraction of the first conductive material (FIGs. 8A, 8B: 802, 803; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0085 – since the first conductive material {FIGs. 8A, 8B: 802, 803} and the second conductive material {FIGs. 8A, 8B: 801} are the same material {e.g., indium tin oxide}, then inherently they have the same index of refraction).

	As to claim 5, Reynolds discloses wherein the second layer(801)(FIGs. 8A, 8B; ¶0084) of second conductive material (FIGs. 8A, 8B: 801; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0085) is disposed on a substrate(802 or insulation layer above 802)(FIGs. 8A, 8B: 213; ¶¶0082, especially – “an insulation layer would typically be provided between the sensor electrodes 802, 803 and the floating electrodes 801”, 0084) of the touch sensor panel (FIGs. 8A, 8B; ¶¶0081-0085).

	As to claim 6, Reynolds discloses wherein the second conductive material (FIGs. 8A, 8B: 801; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0085) and the first conductive material (FIGs. 8A, 8B: 802, 803; ¶¶0046, are a same material (FIGs. 8A, 8B: 801, 802, 803; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0085 – since the first conductive material {FIGs. 8A, 8B: 802, 803} and the second conductive material {FIGs. 8A, 8B: 801} are the same material {e.g., indium tin oxide}).

    PNG
    media_image7.png
    673
    895
    media_image7.png
    Greyscale

As to claim 8, Reynolds discloses wherein:
	the first electrode(802)(FIGs. 8A, 8B; ¶0082) and the second electrode(803)(FIGs. 8A, 8B; ¶0082) have a pitch(distance between the centers of adjacent first and second electrodes)(FIGs. 8A, 8B: 802, 803; ¶0082);
	the first floating conductor(801)(FIGs. 8A, 8B; ¶0084) has a length1(see the ; and
	a ratio between the pitch(distance between the centers of adjacent first and second electrodes)(FIGs. 8A, 8B: 802, 803; ¶0082) of the first(802)(FIGs. 8A, 8B; ¶0082) and second electrodes(803)(FIGs. 8A, 8B; ¶0082) and the length(see the above edited FIG. 8A) of the first floating conductor(801)(FIGs. 8A, 8B; ¶0084) is greater than three(FIGs. 8A, 8B: 802, 803; ¶0082 – ratio of the distance between the centers of adjacent first and second electrodes and the length shown in the above edited FIG. 8A is greater than 3).

    PNG
    media_image8.png
    687
    796
    media_image8.png
    Greyscale

As to claim 9, Reynolds discloses further comprising a third electrode(another 802 adjacent to 802)(FIGs. 8A, 8B; ¶0082) of the plurality of electrically isolated electrodes(802s, 803s)(FIGs. 8A, 8B; ¶0082), wherein the first floating conductor(801)(FIGs. 8A, 8B; ¶0084) further includes a third portion(portion of 801 overlapping another 802)(FIGs. 8A, 8B; ¶0084) formed over a portion of the third electrode(another 802)(FIGs. 8A, 8B; ¶¶0082, 0084).
13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Reynolds in view of U.S. Patent Pub. No. 2013/0314109 A1 to Kremin et al. (“Kremin”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2016/0259444 A1 to Yang et al. (“Yang”).
As to claim 7, Reynolds discloses wherein the first floating conductor(801)(FIGs. 8A, 8B; ¶0084) comprises the second conductive material (FIGs. 8A, 8B: 801; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0085).
Reynolds and Kremin do not expressly disclose wherein the first floating conductor comprises a mesh pattern.
Yang discloses wherein the first floating conductor comprises a mesh pattern (¶¶0022, 0055).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Reynolds and Kremin with Yang to provide a touch sensor panel that allows more of the display light to be viewed by a user (¶0055).
14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0175671 A1 to Reynolds in view of U.S. Patent Pub. No. 2013/0314109 A1 to Kremin et al. (“Kremin”) as applied to claim 9 above, in view of U.S. Patent Pub. No. 2014/0320757 A1 to Hoshtanar.
As to claim 10, Reynolds discloses wherein: the second electrode(803)(FIGs. 8A, 8B; ¶0082) is proximate to the first electrode(802)(FIGs. 8A, 8B; ¶0082) in a first direction(horizontal direction).
	Reynolds and Kremin do not expressly disclose and the third electrode is proximate to the first electrode in a second direction orthogonal to the first direction.

    PNG
    media_image9.png
    1043
    1657
    media_image9.png
    Greyscale

Hoshtanar discloses wherein: the second electrode(FIG. 5B and edited FIG. 5C; ¶¶0071-0073) is proximate to the first electrode(FIG. 5B and edited FIG. 5C; ¶¶0071-0073) in a first direction(horizontal direction) and the third electrode(FIG. 5B and edited FIG. 5C; ¶¶0071-0073) is proximate to the first electrode(FIG. 5B and edited FIG. 5C; ¶¶0071-0073) in a second direction(vertical direction) orthogonal to the first direction(horizontal direction).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Reynolds and Kremin with Hoshtanar to provide a touch sensor panel that is better able to detect a touch input at any location on the touch sensor panel given that the drive electrodes and sense electrodes cover more area of the touch sensor panel.


15.	Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0175671 A1 to Reynolds in view of U.S. Patent Pub. No. 2013/0314109 A1 to Kremin et al. (“Kremin”), in view of U.S. Patent Pub. No. 2009/0021267 A1 to Golovchenko et al. (“Golovchenko”).
	As to claim 15, Reynolds discloses a method for detecting an object proximate to a touch sensor panel (FIGs. 8A, 8B; ¶¶0081-0085), comprising:
	driving a first stimulation signal (FIG. 8A: 802; ¶¶0025, 0084) on a first electrode(802)(FIGs. 8A, 8B; ¶0082) having a first width(802’s vertical width)(FIGs. 8A: 802; ¶0082) of the touch sensor panel (FIGs. 8A, 8B; ¶¶0081-0085) and a second electrode(803)(FIGs. 8A, 8B; ¶0082) having a second width(803’s vertical width)(FIGs. 8A: 803; ¶0082) of the touch sensor panel (FIGs. 8A, 8B; ¶¶0081-0085);
	capacitively coupling (¶¶0025, 0083) the object to the first electrode(802)(FIGs. 8A, 8B; ¶0082) and the second electrode(803)(FIGs. 8A, 8B; ¶0082) on the first layer(802, 803)(FIGs. 8A, 8B; ¶0084) of the touch sensor panel (FIGs. 8A, 8B; ¶¶0081-0085) at least partially through a first segment of floating conductive material(801)(FIGs. 8A, 8B; ¶¶0083-0084) on a second layer(insulation layer above 802)(FIGs. 8A, 8B; ¶¶0082, especially – “an insulation layer would typically be provided between the sensor electrodes 802, 803 and the floating electrodes 801”, 0084) of the touch sensor panel (FIGs. 8A, 8B; ¶¶0081-0085); and
	overlapping a first portion(portion of 801 overlapping 802)(FIGs. 8A, 8B; ¶0084) of the first segment of floating conductive material(801)(FIGs. 8A, 8B; ¶0084) with less than a full first width(802’s vertical width)(FIGs. 8A: 802; ¶0082) of the first electrode(802)(FIGs. 8A, 8B; ¶0082) and overlapping a second portion(portion of 801 overlapping 803)(FIGs. 8A, 8B; ¶0084) of the first segment of floating conductive material(801)(FIGs. 8A, 8B; ¶0084) with less than a full second width(803’s vertical width)(FIGs. 8A: 803; ¶0082) of the second electrode(803)(FIGs. 8A, 8B; ¶0082).
	Reynolds does not expressly disclose a first electrode on a first layer and a second electrode on the first layer; and driving a second stimulation signal on a second electrode.
	Kremin discloses and driving a second stimulation signal on a second electrode(420, 890: CSB)(FIGs. 4A, 5A, 7, 8E: XI; ¶¶0048, 0054, 0059-0060, 0064, especially – “the voltage potential of the low-impedance current input terminal XI the same as that of the voltage input terminal Yv, functions as a driver circuit to the sensor circuit 420”, 0075).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Reynolds with Kremin to provide a method for detecting an object proximate to a touch sensor panel that senses touch inputs more accurately “by improving the water rejection possibilities and touch coordinate resolution” (¶0037).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

	Golovchenko discloses a first electrode(a first one of 204)(FIGs. 2-3; ¶0023) on a first layer(202)(FIG. 2; ¶0023) and a second electrode(a second one of 204 adjacent to the first one of 204)(FIGs. 2-3; ¶0023) on the first layer(202)(FIG. 2; ¶0023).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Reynolds and Kremin with Golovchenko to provide a method for detecting an object proximate to a touch sensor panel that protects the first and second electrodes from damage.
.
	As to claim 16, Reynolds discloses further comprising: 
locating a third portion(portion of 801 overlapping gap between 802 and 803)(FIGs. 8A, 8B; ¶¶0082, 0084) of the first segment of floating conductive material (801)(FIGs. 8A, 8B; ¶0084) over a gap(gap between 802 and 803)(FIGs. 8A, 8B; ¶0082) between the first electrode(802)(FIGs. 8A, 8B; ¶0082) and the second electrode(803)(FIGs. 8A, 8B; ¶0082); and
	arranging the first portion(portion of 801 overlapping 802)(FIGs. 8A, 8B; ¶0084), the third portion(portion of 801 overlapping gap between 802 and 803)(FIGs. 8A, 8B; ¶¶0082, 0084), and the second portion(portion of 801 overlapping 803)(FIGs. 8A, 8B; ¶0084) of the first segment of floating conductive material(801)(FIGs. 8A, 8B; ¶0084) along a first axis(FIGs. 8A, 8B: 801; ¶0084)(horizontal axis).

	As to claim 17, Reynolds, Kremin and Golovchenko teach further comprising driving the first stimulation signal on the first electrode to enable self-capacitance sensing at the first electrode (Reynolds: FIGs. 8A, 8B: 801, 802; ¶0043, 0082, 0084; Kremin: FIGs. 4A, 5A, 7, 8E: 420, 890: CSA, XI; ¶¶0048, 0054, 0059-0060, 0064; Golovchenko: FIGs. 2-3: a first one of 204; ¶0023), and driving the second stimulation signal on the second electrode to enable self-capacitance sensing at the second electrode (Reynolds: FIGs. 8A, 8B: 801, 803; ¶0043, 0082, 0084; Kremin: FIGs. 4A, 5A, 7, 8E: 420, 890: CSB, XI; ¶¶0048, 0054, 0059-0060, 0064; Golovchenko: FIGs. 2-3: a second one of 204 adjacent to the first one of 204; ¶0023).
	The motivation to combine Kremin and Golovchenko is set forth above for claim 15.

	As to claim 18, Reynolds, Kremin and Golovchenko teach further comprising overlapping a third portion(Reynolds: FIGs. 8A, 8B: portion of 801 overlapping another 802; ¶0084) of the first segment of floating conductive material(Reynolds: FIGs. 8A, 8B: 801; ¶0084) with a portion of a third electrode(Reynolds: FIGs. 8A, 8B: another 802; ¶¶0082, 0084) on the first layer of the touch sensor panel (Reynolds: FIGs. 8A, 8B; ¶¶0081-0085; Golovchenko: FIG. 2: 118, 202; ¶0023).
	The motivation to combine Golovchenko is set forth above for claim 15.

	As to claim 20, Reynolds discloses further comprising forming a plurality of electrically isolated electrodes(801s)(FIGs. 8A, 8B; ¶0084) on the second layer(insulation layer above 802)(FIGs. 8A, 8B; ¶¶0082, especially – “an insulation layer would typically be provided between the sensor electrodes 802, 803 and the floating electrodes 801”, 0084) of the touch sensor panel (FIGs. 8A, 8B; ¶¶0081-0085).
16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Reynolds in view of U.S. Patent Pub. No. 2013/0314109 A1 to Kremin et al. (“Kremin”), in view of U.S. Patent Pub. No. 2009/0021267 A1 to Golovchenko et al. (“Golovchenko”) as applied to claim 15 above, in view of U.S. 2012/0306797 A1 to Misaki.
As to claim 19, Reynolds further discloses segments of floating conductive material(801s)(FIGs. 8A, 8B; ¶0084) on the second layer(insulation layer above 802)(FIGs. 8A, 8B; ¶¶0082, especially – “an insulation layer would typically be provided between the sensor electrodes 802, 803 and the floating electrodes 801”, 0084) of the touch sensor panel (FIGs. 8A, 8B; ¶¶0081-0085).
Reynolds as modified by Kremin and Golovchenko does not teach further comprising forming a set of floating dummy pixels on the second layer of the touch sensor panel in one or more repeating patterns.  

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

	Misaki discloses further comprising forming a set of floating dummy pixels(12)(FIG. 3; ¶0063) in one or more repeating patterns(FIG. 3: 12; ¶0063 – this states that since indium tin oxide touch electrodes transmit 90% of light in order to make .  
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Reynolds, Kremin and Golovchenko with Misaki to provide a method for detecting an object proximate to a touch sensor panel that looks more uniform (¶0063).
	Reynolds, Kremin, Golovchenko and Misaki teach further comprising forming a set of floating dummy pixels on the second layer of the touch sensor panel in one or more repeating patterns (Reynolds: FIGs. 8A, 8B: 801, 802; ¶¶0081-0085; Misaki: FIG. 3: 12; ¶0063).
Allowable Subject Matter
17.	Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
18.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:
	Dependent claim 11 identifies the distinct features: “and the plurality of floating conductors further includes a set of floating dummy pixels disposed on the second layer of the second conductive material in one or more repeating patterns2”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2011/0175671 A1 to Reynolds and U.S. Patent Pub. No. 2013/0314109 A1 to Kremin et al. and U.S. 2012/0306797 A1 to Misaki, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
	As discussed above, Reynolds and Kremin teach claims 1 and 9 upon which claim 11 depends.  Reynolds further discloses wherein: the second layer(801)(FIGs. 8A, 8B; ¶0084) of the second conductive material(FIGs. 8A, 8B: 801; ¶¶0046, especially – “ITO (indium tin oxide)”, 0067, especially – “ITO”, 0085) further includes a plurality of floating conductors(801s)(FIGs. 8A, 8B; ¶0084), the plurality of floating conductors(801s)(FIGs. 8A, 8B; ¶0084) including the first floating conductor(801)(FIGs. 8A, 8B; ¶0084).
	Reynolds and Kremin do not teach and the plurality of floating conductors further includes a set of floating dummy pixels disposed on the second layer of the second conductive material in one or more repeating patterns
	Misaki discloses a set of floating dummy pixels(12)(FIG. 3; ¶0063) of the second conductive material in one or more repeating patterns(FIG. 3: 12; ¶0063 – this states that since indium tin oxide touch electrodes transmit 90% of light in order to make the touch screen appear uniform the areas that are not covered by indium tin oxide touch electrodes are filled in with indium tin oxide floating electrodes).  
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Reynolds, Kremin and Golovchenko with Misaki to provide a touch sensor panel that looks more uniform (¶0063).
	Reynolds, Kremin and Misaki teach and the plurality of floating conductors further includes a set of floating dummy pixels disposed in the second layer of the second conductive material in one or more repeating patterns (Reynolds: FIGs. 8A, 8B: 801, 802; ¶¶0081-0085; Misaki: FIG. 3: 12; ¶0063).
	Reynolds, Kremin and Misaki do not teach and the plurality of floating conductors further includes a set of floating dummy pixels disposed on the second layer of the second conductive material in one or more repeating patterns(emphasis added), with all other limitations as claimed.
Other Relevant Prior Art
19.	Other relevant prior art includes:
U.S. Patent Pub. No. 2015/0062457 A1 to Kida et al. (see e.g., FIG. 9: 21 – this discloses a pattern of transparent dummy pixels 21 made of the same material as the first electrodes 12 and the second electrodes 13 so that touch screen has a uniform transmittance and reflectance).

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Conclusion
THIS ACTION IS MADE NON-FINAL. 
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To get around this grounds of rejection examiner suggests a claim amendment such as “all of the first floating conductor has a length”.
        2 Note: examiner did not map these claimed features to one of applicant’s figures because as stated above under the drawing objection section these features are not depicted as claimed in applicant’s figures.